DETAILED ACTION
Status of Claims
The action is in reply to the Application 17/392,690 filed on 05/25/2021.
Claims 1-8 are currently pending and have been examined.
The action is made NON-FINAL.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims are ineligible for patent protection if they are drawn to a subject matter which is not within one of the four statutory categories, or if the subject matter claimed does fall into one of the four statutory categories, the claims are ineligible if they recite a judicial exception, are directed to that judicial exception, and do not recite additional elements which amount to significantly more than the judicial exception itself.
Claims are first analyzed to determine whether they fall into one of the four statutory categories of patent eligible subject matter. Then, if the claims fall within one of the four statutory categories, it must be determined whether the claims are directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea).
In determining whether a claim is directed to a judicial exception, the claim is first analyzed to determine whether the claim recites a judicial exception. If the claim does not recite one of these exceptions, the claim is directed to patent eligible subject matter under 35 U.S.C. 101.
Claims include limitations, which recite elements, can be properly characterized under at least one of the following groupings of subject matter recognized as abstract ideas by Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019: 
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
If the claim recites one of these exceptions, the claim is then analyzed to determine whether the claim recites additional elements that integrate the exception into a practical application of that exception. If the recited exception is integrated into a practical application, then the claim is directed to patent eligible subject matter under 35 U.S.C. 101. If the recited exception is not integrated into a practical application, then the claim is further analyzed to determine whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited exception itself. If the claim as a whole does not amount to significantly more (there is no inventive concept in the claim) than the recited exception itself, the claim is not directed towards eligible subject matter under 35 U.S.C. 101.
Claims 1-8 are directed to one of the four statutory categories (process, machine, article of manufacture, or composition of matter) since the claimed invention falls into “a process” (a method for delivering a mobility service utilizing an eVTOL) and “a machine” (a mobility service system and a management server that manages a mobility service utilizing an eVTOL) categories.
Regarding Claims 1-8, the claim invention is directed to a judicial exception to patentability, an abstract idea.
Claim 1 recites the following limitations:
... that delivers a mobility service utilizing ..., ... configured to execute: 
a reservation acceptance process that accepts a reservation of the mobility service including a first ... departing from a first takeoff and landing site at a first date and time and moving to a second takeoff and landing site, even when there is no electric vertical takeoff and landing aircraft scheduled to be present at the first takeoff and landing site at the first date and time; 
a repositioning flight setting process that, when the reservation acceptance process is performed, temporarily sets a repositioning ... that repositions a ... to the first takeoff and landing site by the first date and time; and 
a discount offering process that, when the reservation acceptance process is performed, offers the mobility service including a second ... arriving at the first takeoff and landing site by the first date and time at a discounted fee.
	Step 2A, Prong 1: The limitations for Claim 1 described above are processes that, under their broadest reasonable interpretation, cover concepts that involve commercial interactions. The limitations of accepting, setting, and offering the mobility service at a discounted fee are processes that, under their broadest reasonable interpretation, cover concepts that involve a commercial interaction. Therefore, other than reciting a generic computerized system, a generic database, and generic user devices, nothing in the claim elements preclude anything outside the grouping of “Certain Methods of Organizing Human Activity”. Accordingly, this claim recites an abstract idea.
Step 2A, Prong 2: This judicial exception is not integrated into a practical application. Claim 1 recites additional elements – “a mobility service system”, “an electric vertical takeoff and landing aircraft”, “the mobility service system comprising one or more processors”, “flight”, and “backup electric vertical takeoff and landing aircraft”. The additional elements “electric vertical takeoff and landing aircraft”, “flight” and “backup electric vertical takeoff and landing aircraft” in the claim limitation represent mere generally linking of the use of the judicial exception (the abstract idea) to a particular technological environment or field of use. (See MPEP 2106.05(h)). The claim as a whole merely describes how to generally “apply” the concept of accepting, setting, and offering the mobility service at a discounted fee by using generic computer components. The claimed computer components are recited at high level of generality and merely invoked as a tool to perform a process of reserving a mobility service. (See MPEP 2106.05(f)). Simply implementing the abstract idea on a generic computer component is not a practical application. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea.
Step 2B: Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process of reserving a mobility service amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)) and representing mere generally linking of the use of the abstract idea to a particular technological environment or field of use (See MPEP 2106.05(h)). Mere instructions to apply an exception using a generic computer component and representing mere generally linking of the use of the abstract idea to a particular technological environment or field of use cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claim 2 recites the following limitations:
The mobility service system according to claim 1, wherein ... are further configured to execute a process of cancelling the repositioning flight when a reservation of the mobility service including the second flight is fixed.
Claim 2 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: Claim 2 does not integrate the abstract idea into practical application. Claim 2 recites an additional element – “the one or more processors”. This additional element amounts to no more than mere instructions to apply the exception using generic computer components. The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, this additional element does not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)).
Step 2B: Claim 2 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process of reserving a mobility service amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, this dependent claim is not patent eligible.
Claim 3 recites the following limitations:
The mobility service system according to claim 1, wherein ... are further configured to execute a process of updating a schedule of the electric vertical takeoff and landing aircraft such that ... used by the second ... is also used by the first ..., when a reservation of the mobility service including the second ... is fixed.
Claim 3 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: Claim 3 does not integrate the abstract idea into practical application. Claim 3 recites an additional element – “the one or more processors”, “the electric vertical takeoff and landing aircraft”, and “flight”. This additional element amounts to no more than mere instructions to apply the exception using generic computer components. The additional elements “electric vertical takeoff and landing aircraft” and “flight” in the claim limitation represents mere generally linking of the use of the judicial exception (the abstract idea) to a particular technological environment or field of use. (See MPEP 2106.05(h)). The claim as a whole merely describes how to generally “apply” the concept of accepting, setting, and offering the mobility service at a discounted fee by using generic computer components. The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, these additional elements do not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)).
Step 2B: Claim 3 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process of reserving a mobility service amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)) and representing mere generally linking of the use of the abstract idea to a particular technological environment or field of use (See MPEP 2106.05(h)). Mere instructions to apply an exception using a generic computer component and representing mere generally linking of the use of the abstract idea to a particular technological environment or field of use cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claim 4 recites the following limitations:
The mobility service system according to claim 1, wherein the discount offering process includes a process of presenting discount - 38 -information to a user who desires a reservation of the mobility service including a ... from a third takeoff and landing site to the first takeoff and landing site, and 
the discount information indicates that the mobility service including the second ... departing from the third takeoff and landing site and arriving at the first takeoff and landing site by the first date and time is available at the discounted fee.
Claim 4 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: Claim 4 does not integrate the abstract idea into practical application. Claim 4 recites an additional element – “flight”. This additional element represents mere generally linking of the use of the judicial exception (the abstract idea) to a particular technological environment or field of use. (See MPEP 2106.05(h)). The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, this additional element does not impose any meaningful limits on a practicing the abstract idea and amount to no more than representing mere generally linking of the use of the judicial exception (the abstract idea) to a particular technological environment or field of use. 
Step 2B: Claim 4 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element represents mere generally linking of the use of the abstract idea to a particular technological environment or field of use (See MPEP 2106.05(h)). Representing mere generally linking of the use of the abstract idea to a particular technological environment or field of use cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claim 5 recites the following limitations:
The mobility service system according to claim 1, wherein the discount offering process includes a process of presenting discount information to a user who desires a reservation of the mobility service including a third ... moving from a third takeoff and landing site directly to the second takeoff and landing site, 
the discount information indicates that the mobility service including the second ... is available at a lower fee than the mobility service including the third ..., and 
the second ... is a combination of a first half ... departing from the third takeoff and landing site and arriving at the first takeoff and landing site by the first date and time and a second half ... corresponding to the first ...
Claim 5 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: Claim 5 does not integrate the abstract idea into practical application. Claim 5 recites an additional element – “flight”. This additional element represents mere generally linking of the use of the judicial exception (the abstract idea) to a particular technological environment or field of use. (See MPEP 2106.05(h)). The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, this additional element does not impose any meaningful limits on a practicing the abstract idea and amount to no more than representing mere generally linking of the use of the judicial exception (the abstract idea) to a particular technological environment or field of use. 
Step 2B: Claim 5 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element represents mere generally linking of the use of the abstract idea to a particular technological environment or field of use (See MPEP 2106.05(h)). Representing mere generally linking of the use of the abstract idea to a particular technological environment or field of use cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claim 6 recites the following limitations:
The mobility service system according to claim 1, wherein the discount offering process includes a process of delivering sale information, and 
the sale information indicates that the second ... arriving at the first takeoff and landing site by the first date and time regardless of a point of departure is available at the discounted fee.
Claim 6 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: Claim 6 does not integrate the abstract idea into practical application. Claim 6 recites an additional element – “flight”. This additional element represents mere generally linking of the use of the judicial exception (the abstract idea) to a particular technological environment or field of use. (See MPEP 2106.05(h)). The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, this additional element does not impose any meaningful limits on a practicing the abstract idea and amount to no more than representing mere generally linking of the use of the judicial exception (the abstract idea) to a particular technological environment or field of use. 
Step 2B: Claim 6 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element represents mere generally linking of the use of the abstract idea to a particular technological environment or field of use (See MPEP 2106.05(h)). Representing mere generally linking of the use of the abstract idea to a particular technological environment or field of use cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claim 7 recites the following limitations:
A mobility service delivery method that delivers a mobility service utilizing ..., wherein the mobility service delivery method is performed by ..., the mobility service delivery method comprising: 
a reservation acceptance process that accepts a reservation of the mobility service including a first ... departing from a first takeoff and landing site at a first date and time and moving to a second takeoff and landing site, even when there is no - 39 -electric vertical takeoff and landing aircraft scheduled to be present at the first takeoff and landing site at the first date and time; 
a repositioning flight setting process that, when the reservation acceptance process is performed, temporarily sets a repositioning ... that repositions ... to the first takeoff and landing site by the first date and time; and 
a discount offering process that, when the reservation acceptance process is performed, offers the mobility service including a second ... arriving at the first takeoff and landing site by the first date and time at a discounted fee.
Step 2A, Prong 1: The limitations for Claim 7 described above are processes that, under their broadest reasonable interpretation, cover concepts that involve commercial interactions. The limitations of accepting, setting, and offering the mobility service at a discounted fee are processes that, under their broadest reasonable interpretation, cover concepts that involve a commercial interaction. Therefore, other than reciting a generic computerized system, a generic database, and generic user devices, nothing in the claim elements preclude anything outside the grouping of “Certain Methods of Organizing Human Activity”. Accordingly, this claim recites an abstract idea.
Step 2A, Prong 2: This judicial exception is not integrated into a practical application. Claim 7 recites additional elements – “an electric vertical takeoff and landing aircraft”, “a computer executing a computer program”, “flight”, and “a backup electric vertical takeoff and landing aircraft”. The additional elements “electric vertical takeoff and landing aircraft”, “flight” and “backup electric vertical takeoff and landing aircraft” in the claim limitation represent mere generally linking of the use of the judicial exception (the abstract idea) to a particular technological environment or field of use. (See MPEP 2106.05(h)). The claim as a whole merely describes how to generally “apply” the concept of accepting, setting, and offering the mobility service at a discounted fee by using generic computer components. The claimed computer components are recited at high level of generality and merely invoked as a tool to perform a process of reserving a mobility service. (See MPEP 2106.05(f)). Simply implementing the abstract idea on a generic computer component is not a practical application. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea.
Step 2B: Claim 7 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process of reserving a mobility service amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)) and representing mere generally linking of the use of the abstract idea to a particular technological environment or field of use (See MPEP 2106.05(h)). Mere instructions to apply an exception using a generic computer component and representing mere generally linking of the use of the abstract idea to a particular technological environment or field of use cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claim 8 recites the following limitations:
... that manages a mobility service utilizing ..., ... configured to execute: 
a reservation acceptance process that accepts a reservation of the mobility service including a first ... departing from a first takeoff and landing site at a first date and time and moving to a second takeoff and landing site, even if there is no electric vertical takeoff and landing aircraft scheduled to be present at the first takeoff and landing site at the first date and time; 
a repositioning flight setting process that, when the reservation acceptance process is performed, temporarily sets a repositioning ... that repositions a ... to the first takeoff and landing site by the first date and time; and 
a discount offering process that, when the reservation acceptance process is performed, offers the mobility service including a second ... arriving at the first takeoff and landing site by the first date and time at a discounted fee.
Step 2A, Prong 1: The limitations for Claim 8 described above are processes that, under their broadest reasonable interpretation, cover concepts that involve commercial interactions. The limitations of accepting, setting, and offering the mobility service at a discounted fee are processes that, under their broadest reasonable interpretation, cover concepts that involve a commercial interaction. Therefore, other than reciting a generic computerized system, a generic database, and generic user devices, nothing in the claim elements preclude anything outside the grouping of “Certain Methods of Organizing Human Activity”. Accordingly, this claim recites an abstract idea.
Step 2A, Prong 2: This judicial exception is not integrated into a practical application. Claim 8 recites additional elements – “a management server”, “an electric vertical takeoff and landing aircraft”, “the management server comprising one or more processors”, “flight”, and “backup electric vertical takeoff and landing aircraft”. The additional elements “electric vertical takeoff and landing aircraft”, “flight” and “backup electric vertical takeoff and landing aircraft” in the claim limitation represent mere generally linking of the use of the judicial exception (the abstract idea) to a particular technological environment or field of use. (See MPEP 2106.05(h)). The claim as a whole merely describes how to generally “apply” the concept of accepting, setting, and offering the mobility service at a discounted fee by using generic computer components. The claimed computer components are recited at high level of generality and merely invoked as a tool to perform a process of reserving a mobility service. (See MPEP 2106.05(f)). Simply implementing the abstract idea on a generic computer component is not a practical application. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea.
Step 2B: Claim 8 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process of reserving a mobility service amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)) and representing mere generally linking of the use of the abstract idea to a particular technological environment or field of use (See MPEP 2106.05(h)). Mere instructions to apply an exception using a generic computer component and representing mere generally linking of the use of the abstract idea to a particular technological environment or field of use cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ma; Tao (US PG Pub. No. 2020/0026309 A1; hereinafter "Ma") in view of Schoeman et al. (US PG Pub. No. 2009/0119135 A1; hereinafter "Schoeman").
Regarding Claim 1, Ma teaches a mobility service system that delivers a mobility service utilizing an electric vertical takeoff and landing aircraft, the mobility service system comprising one or more processors configured to execute (See “In various embodiments, control center 102 of the disclosed passenger transport system 100 includes one or more computers, or a cluster of computers, and various control programs stored on the one or more computers. In some embodiments, control center 102 is a computer system that is configured to: receive service requests from passengers for transport services of VTOL aircraft 108, process passenger service requests, ...” in Paragraph [0051] and “VTOL aircraft 108 can be electrically-powered and can have multiple electric motors and propellers.” in Paragraph [0047]): a reservation acceptance process that accepts a reservation of the mobility service including a first flight departing from a first takeoff and landing site at a first date and time and moving to a second takeoff and landing site, even when there is no electric vertical takeoff and landing aircraft scheduled to be present at the first takeoff and landing site at the first date and time (See “As shown in FIG. 4, passenger 110 uses an online reservation system 402, such as a reservation website, to schedule a VTOL aircraft service by generating a service request 404. In some embodiments, service request 404 can include: (1) a pickup location; (2) a pickup time; (3) a drop-off location; and (4) other information related to the VTOL transportation service. Next, control center 102 receives and processes service request 404 and assigns an available VTOL aircraft 108 to provide the requested service. The assignment of the aircraft can be optimized based on the aircraft's current distribution, battery condition, weather, and other considerations. For example, if an aircraft is found to be near the scheduled pickup location with good service condition, this aircraft can be assigned to provide the requested service.” in Paragraph [0066] wherein “a pickup location” is considered to be “a first takeoff and landing site”, “a pickup time” is considered to be “a first date and time”, and “a drop-off location” is considered to be “a second takeoff and landing site” and “After sending the processed service request 406 to the assigned VTOL aircraft 108, control center 102 waits for the response from the assigned aircraft. If control center 102 receives a successful response 408 from the assigned VTOL aircraft 108 indicating that the processed service request 406 is accepted, control center 102 subsequently generates confirmation information 410 which can include: (1) a reservation confirmation; (2) a rescheduled pick up time (if necessary); (3) cost information; and (4) other instructions related to the service.” in Paragraph [0067]. As described in Paragraphs [0066] and [0067], the assignment of an eVTOL aircraft and acceptance of the aircraft service are not based on the current schedule of the aircraft at the requested pickup location (e.g., the first takeoff and landing site) at the requested pickup time (e.g., the first date and time). As a result, the prior art reads on the claim limitation.); and a repositioning flight setting process that, when the reservation acceptance process is performed, temporarily sets a repositioning flight that repositions a backup electric vertical takeoff and landing aircraft to the first takeoff and landing site by the first date and time (See “In some embodiments, service request 404 can include: (1) a pickup location; (2) a pickup time; (3) a drop-off location; and (4) other information related to the VTOL transportation service. Next, control center 102 receives and processes service request 404 and assigns an available VTOL aircraft 108 to provide the requested service. The assignment of the aircraft can be optimized based on the aircraft's current distribution, battery condition, weather, and other considerations. For example, if an aircraft is found to be near the scheduled pickup location with good service condition, this aircraft can be assigned to provide the requested service.” in Paragraph [0066] wherein “an available VTOL aircraft 108” is considered to be “a backup electric vertical takeoff and landing aircraft”.)
Ma does not explicitly teach; however, Schoeman teaches a discount offering process that, when the reservation acceptance process is performed, offers the mobility service including a second flight arriving at the first takeoff and landing site by the first date and time at a discounted fee (See “Turning now to FIG. 5, a diagram illustrating an operation of a charter flight management environment is depicted in accordance with an advantageous embodiment. In this example, a charter flight has been scheduled to carry passenger 500 from Seattle (SEA) 502 to Raleigh (RDU) 504. Prior to departure, a request comes from passenger 506 located in Spokane (GEG) 508 who also desires transportation to Raleigh (RDU) 504.” in Paragraph [0075], “In this example, passenger 500 has agreed to allow the aircraft to make a stop at Spokane (GEG) 508 to pick up passenger 506 and then continue to Raleigh (RDU) 504. As a result, the original planned route for the charter flight along route 510 is canceled and a new route 512 occurs. With this type of situation, passenger 500 has a first right of refusal for the suggested change. However, by accepting the change, the cost to passenger 500 may be reduced.” in Paragraph [0076], and Fig. 5 wherein “GEG (508)” is considered to be the “first takeoff and landing site” and “a flight from SEA (502) to GEG (508)” is considered to be “a second flight arriving at the first takeoff and landing site by the first date and time at a discounted fee” as described in Paragraph [0076]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mobility service system of Ma to include a discount offering process that offers a second flight arriving at the first takeoff and landing site by the first date and time at a discounted fee, as taught by Schoeman, in order to increase service provider’s revenues by increasing the number of seats occupied in its aircraft (See Paragraph [0077] of Schoeman).
Regarding Claim 2, Ma in view of Schoeman teaches all the limitations of Claim 1 as described above. Ma also teaches wherein the one or more processors are further configured to execute a process of cancelling the repositioning flight when a reservation of the mobility service including the second flight is fixed (See “In some embodiments, control center 102 is capable of initiating, changing, and aborting any of the services if emergency situations arise, including weather threat, aircraft malfunction, passenger emergency, etc. Control center 102 can also send notifications regarding schedule changes to the passengers who are waiting for the VTOL services.” in Paragraph [0053] and “In some embodiments, aircraft scheduling and dispatch system 304 is configured to locate and assign a VTOL aircraft for a service request and subsequently assigns a new flight task to the assigned VTOL aircraft. In some embodiments, scheduling and dispatch system 304 is configured to locate and assign a VTOL aircraft based on optimizing time and cost factors. For example, scheduling and dispatch system 304 can locate a VTOL aircraft by taking into account such factors as aircraft's current positions to a pick up location, aircraft's current flight tasks, aircraft's battery conditions, weather conditions, passengers' special requests, among others. In some implementations, when a VTOL aircraft is selected to execute the scheduled service, flight task generation system 306 takes over the control of aircraft scheduling and dispatch system 304 to generate a concrete flight task (or a “flight plan,” which is used interchangeably with the term “flight task”). In various embodiments, aircraft scheduling and dispatch system 304 is located on a computer at the disclose control center 102.” in Paragraph [0060] wherein it can be seen that the aircraft scheduling and dispatch system 304 is capable of cancelling the repositioning flight when a reservation of the mobility service including the second flight is fixed.).
Regarding Claim 3, Ma in view of Schoeman teaches all the limitations of Claim 1 as described above. Although Ma teaches “electric vertical takeoff and landing aircraft” and updating a schedule of the electric vertical takeoff and landing aircraft (See “In some embodiments, control center 102 is capable of initiating, changing, and aborting any of the services if emergency situations arise, including weather threat, aircraft malfunction, passenger emergency, etc. Control center 102 can also send notifications regarding schedule changes to the passengers who are waiting for the VTOL services.” in Paragraph [0053] and “In some embodiments, aircraft scheduling and dispatch system 304 is configured to locate and assign a VTOL aircraft for a service request and subsequently assigns a new flight task to the assigned VTOL aircraft. In some embodiments, scheduling and dispatch system 304 is configured to locate and assign a VTOL aircraft based on optimizing time and cost factors. For example, scheduling and dispatch system 304 can locate a VTOL aircraft by taking into account such factors as aircraft's current positions to a pick up location, aircraft's current flight tasks, aircraft's battery conditions, weather conditions, passengers' special requests, among others. In some implementations, when a VTOL aircraft is selected to execute the scheduled service, flight task generation system 306 takes over the control of aircraft scheduling and dispatch system 304 to generate a concrete flight task (or a “flight plan,” which is used interchangeably with the term “flight task”). In various embodiments, aircraft scheduling and dispatch system 304 is located on a computer at the disclose control center 102.” in Paragraph [0060]), Ma does not explicitly teach wherein the one or more processors are further configured to execute a process of updating a schedule of the electric vertical takeoff and landing aircraft such that the electric vertical takeoff and landing aircraft used by the second flight is also used by the first flight, when a reservation of the mobility service including the second flight is fixed.
However, Schoeman teaches wherein the one or more processors are further configured to execute a process of updating a schedule of the ... aircraft such that the ... aircraft used by the second flight is also used by the first flight, when a reservation of the mobility service including the second flight is fixed (See “In this example, passenger 500 has agreed to allow the aircraft to make a stop at Spokane (GEG) 508 to pick up passenger 506 and then continue to Raleigh (RDU) 504. As a result, the original planned route for the charter flight along route 510 is canceled and a new route 512 occurs.” in Paragraph [0076], “The altering of the flight schedule to use route 512 instead of route 510 is accomplished in these examples using charter flight management environment 300 in FIG. 3.” in Paragraph [0077], “Subsequently, passenger 506 may request a flight from Spokane (GEG) 508 to Raleigh (RDU) 504 in identifying potential flight choices to present to passenger 506 as planned flights. The flight with passenger 500 is then identified for potential re-positioning. Further, passenger 500 has indicated that ride sharing is acceptable.” in Paragraph [0086], and “If passenger 500 agrees to the change, passenger 506 is notified of the change through user interface 334 in FIG. 3 and schedules the planned flight to become a charter flight.” in Paragraph [0088]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mobility service system of Ma to include updating a schedule of the ... aircraft such that the ... aircraft used by the second flight is also used by the first flight, when a reservation of the mobility service including the second flight is fixed, as taught by Schoeman, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding Claim 4, Ma in view of Schoeman teaches all the limitations of Claim 1 as described above. Ma does not explicitly teach; however, Schoeman teaches wherein the discount offering process includes a process of presenting discount - 38 -information to a user who desires a reservation of the mobility service including a flight from a third takeoff and landing site to the first takeoff and landing site (See “This request is received by charter service 322 in FIG. 3, which may identify charter flights that may have open seats for ride sharing along with flights that may already be in route. In addition, opportunities for repositioning aircraft may be considered in identifying potential flight choices for passenger 500. A re-positioning of an aircraft involves moving an aircraft to an unplanned location to take advantage of a fare. This type of re-positioning may occur if the fare for passenger 500 has a benefit that outweighs the cost of moving the aircraft. This type of potential flight identification is performed using logistics processor 336 in FIG. 3. Buffers or ranges are considered in identifying potential flight choices by logistics processor 336 in FIG. 3.” in Paragraph [0081], “The identified potential flight choices are presented to passenger 500 by charter service 322 through user interface 334 in FIG. 3.” in Paragraph [0083], “Charter service 322 provides optimized match up between customers and end user subscribers 302 and available charter aircraft. Charter service 322 receives requests from customers in end user subscribers 302 through user interface 334. Available options are presented by charter service 322 through user interface 334 to customers.” in Paragraph [0056] wherein it can be seen that charter service 322 is capable of presenting discount information to any users including the user who desires a reservation of the mobility service including a flight from a third takeoff and landing site to the first takeoff and landing site, and Fig. 5 showing an example of a flight from a third takeoff and landing site (e.g. SEA (502)) to the first takeoff and landing site (e.g. GEG (508))), and the discount information indicates that the mobility service including the second flight departing from the third takeoff and landing site and arriving at the first takeoff and landing site by the first date and time is available at the discounted fee (See “Turning now to FIG. 5, a diagram illustrating an operation of a charter flight management environment is depicted in accordance with an advantageous embodiment. In this example, a charter flight has been scheduled to carry passenger 500 from Seattle (SEA) 502 to Raleigh (RDU) 504. Prior to departure, a request comes from passenger 506 located in Spokane (GEG) 508 who also desires transportation to Raleigh (RDU) 504.” in Paragraph [0075], “In this example, passenger 500 has agreed to allow the aircraft to make a stop at Spokane (GEG) 508 to pick up passenger 506 and then continue to Raleigh (RDU) 504. As a result, the original planned route for the charter flight along route 510 is canceled and a new route 512 occurs. With this type of situation, passenger 500 has a first right of refusal for the suggested change. However, by accepting the change, the cost to passenger 500 may be reduced.” in Paragraph [0076], and Fig. 5 wherein “GEG (508)” is considered to be the “first takeoff and landing site” and “a flight from SEA (502) to GEG (508)” is considered to be “a second flight departing from the third takeoff and landing site and arriving at the first takeoff and landing site by the first date and time at the discounted fee” as described in Paragraph [0076]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mobility service system of Ma to include a process of presenting discount information to a user and the discount information indicates that the mobility service including the second flight departing from the third takeoff and landing site and arriving at the first takeoff and landing site by the first date and time is available at the discounted fee, as taught by Schoeman, in order to increase service provider’s revenues by increasing the number of seats occupied in its aircraft (See Paragraph [0077] of Schoeman).
Regarding Claim 5, Ma in view of Schoeman teaches all the limitations of Claim 1 as described above. Ma does not explicitly teach; however, Schoeman teaches wherein the discount offering process includes a process of presenting discount information to a user who desires a reservation of the mobility service including a third flight moving from a third takeoff and landing site directly to the second takeoff and landing site, the discount information indicates that the mobility service including the second flight is available at a lower fee than the mobility service including the third flight (See “This request is received by charter service 322 in FIG. 3, which may identify charter flights that may have open seats for ride sharing along with flights that may already be in route. In addition, opportunities for repositioning aircraft may be considered in identifying potential flight choices for passenger 500. A re-positioning of an aircraft involves moving an aircraft to an unplanned location to take advantage of a fare. This type of re-positioning may occur if the fare for passenger 500 has a benefit that outweighs the cost of moving the aircraft. This type of potential flight identification is performed using logistics processor 336 in FIG. 3. Buffers or ranges are considered in identifying potential flight choices by logistics processor 336 in FIG. 3.” in Paragraph [0081], “The identified potential flight choices are presented to passenger 500 by charter service 322 through user interface 334 in FIG. 3.” in Paragraph [0083], “Turning now to FIG. 5, a diagram illustrating an operation of a charter flight management environment is depicted in accordance with an advantageous embodiment. In this example, a charter flight has been scheduled to carry passenger 500 from Seattle (SEA) 502 to Raleigh (RDU) 504. Prior to departure, a request comes from passenger 506 located in Spokane (GEG) 508 who also desires transportation to Raleigh (RDU) 504.” in Paragraph [0075], “In this example, passenger 500 has agreed to allow the aircraft to make a stop at Spokane (GEG) 508 to pick up passenger 506 and then continue to Raleigh (RDU) 504. As a result, the original planned route for the charter flight along route 510 is canceled and a new route 512 occurs. With this type of situation, passenger 500 has a first right of refusal for the suggested change. However, by accepting the change, the cost to passenger 500 may be reduced.” in Paragraph [0076] and see route “510” in Fig. 5 for a third flight moving from a third takeoff and landing site (e.g. SEA (502)) directly to the second takeoff and landing site (e.g. RDU (504)), and the second flight is a combination of a first half flight departing from the third takeoff and landing site and arriving at the first takeoff and landing site by the first date and time and a second half flight corresponding to the first flight (See route “512” in Fig. 5 for a flight that is a combination of a first half flight departing from the third takeoff and landing site (e.g. SEA (502)) and arriving at the first takeoff and landing site (e.g. GEG (508)) and a second half flight corresponding to the first flight (e.g. from GEG (508) to RDU (504))).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mobility service system of Ma to include a process of presenting discount information to a user, the discount information indicates that the second flight is available at a lower fee than the mobility service including the third flight, and the second flight is a combination of a first half flight departing from the third takeoff and landing site and arriving at the first takeoff and landing site by the first date and time and a second half flight corresponding to the first flight, as taught by Schoeman, in order to increase service provider’s revenues by increasing the number of seats occupied in its aircraft (See Paragraph [0077] of Schoeman).
Regarding Claim 6, Ma in view of Schoeman teaches all the limitations of Claim 1 as described above. Ma does not explicitly teach; however, Schoeman teaches wherein the discount offering process includes a process of delivering sale information, and the sale information indicates that the second flight arriving at the first takeoff and landing site by the first date and time regardless of a point of departure is available at the discounted fee (See “This request is received by charter service 322 in FIG. 3, which may identify charter flights that may have open seats for ride sharing along with flights that may already be in route. In addition, opportunities for repositioning aircraft may be considered in identifying potential flight choices for passenger 500. A re-positioning of an aircraft involves moving an aircraft to an unplanned location to take advantage of a fare. This type of re-positioning may occur if the fare for passenger 500 has a benefit that outweighs the cost of moving the aircraft. This type of potential flight identification is performed using logistics processor 336 in FIG. 3. Buffers or ranges are considered in identifying potential flight choices by logistics processor 336 in FIG. 3.” in Paragraph [0081], “The identified potential flight choices are presented to passenger 500 by charter service 322 through user interface 334 in FIG. 3.” in Paragraph [0083], “Charter service 322 provides optimized match up between customers and end user subscribers 302 and available charter aircraft. Charter service 322 receives requests from customers in end user subscribers 302 through user interface 334. Available options are presented by charter service 322 through user interface 334 to customers.” in Paragraph [0056] wherein it can be seen that charter service 322 is capable of presenting/delivering sale information that indicates that the second flight arriving at the first takeoff and landing site by the first date and time regardless of a point of departure is available at the discounted fee, and Fig. 5 showing an example of a second flight from arriving at the first takeoff and landing site (e.g. GEG (508)) by the first date and time regardless of a point of departure (e.g. SEA (502))).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mobility service system of Ma to include a process of delivering sale information, and the sale information indicates that the second flight arriving at the first takeoff and landing site by the first date and time regardless of a point of departure is available at the discounted fee, as taught by Schoeman, in order to increase service provider’s revenues by increasing the number of seats occupied in its aircraft (See Paragraph [0077] of Schoeman).
Claim 7 is a method claim corresponding to system Claim 1. All of the limitations in Claim 7 are found reciting the same scopes of the respective limitations in Claim 1. Accordingly, Claim 7 is considered obvious (rejection) by the same rationales presented in the rejection of Claim 1, respectively set forth above. 
Claim 8 is an another system claim (server) corresponding to system Claim 1. All of the limitations in Claim 7 are found reciting the same scopes of the respective limitations in Claim 1. Accordingly, Claim 7 is considered obvious (rejection) by the same rationales presented in the rejection of Claim 1, respectively set forth above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
KUMAR et al. (US 2020/0182637 A1) teaches systems, methods, and apparatus for implementing multi-modal transportation including utilizing of electric aircrafts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYAR M KYU whose telephone number is (571)272-3419. The examiner can normally be reached Mon-Fri 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.M.K./Examiner, Art Unit 3628                                                                                                                                                                                                        
/VICTORIA E. FRUNZI/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        9/1/2022